Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1, 5-7 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK et al. (US 2012/0268238 A1, hereinafter PARK) in view of VAN WAGENINGEN et al. (US 2015/0249339, hereinafter VAN)  and in further view of BAARMAN et al. (US 2010/0171461 A1, hereinafter BAARMAN).
As per claims 1 and 7, PARK discloses a wireless power receiver for receiving charging power from a wireless power transmitter, the wireless power receiver comprising:
a display (See Fig.10,, Item#10 and 251 discloses mobile phone comprising a display);
a power receiving circuit configured to wirelessly receive power from the wireless power transmitter (See Fig.10, Item#10, discloses a mobile phone comprising a wireless power receiving circuit for charging its internal battery 108(Fig.2) from charger 20);
a communication interface (See Fig.10, Item#210, discloses a wireless communication unit comprising an antenna and other wireless communication interfaces such as q broadcasting receiving module, a mobile communication module, a wireless internet module, a short-range communication module) 
a controller (See Fig.10, Item#280, discloses a controller),  however PARK does not disclose the controller is configured to: receive, via the communication interface, a reason that charging the wireless power receiver is denied based on the received first control signal, identify whether the permission information included in the first control signal indicates that a class of the wireless power transmitter does not support the wireless power receiver, and based on the r does not support charging of the wireless power receive
VAN discloses a wireless charging system wherein the receiving device comprises a controller (See Fig.3, Item#303, discloses a receiving device controller), wherein the controller is configured to: receive, via the communication interface, (See Fig.3, Item#107 and Par.123, disclose the power receiver uses the receiver coil for communication with the power transmitting device), a first control signal, including permission information indicating a reason that charging the wireless power receiver is denied based on the received first control signal (See Pars.122-126, disclose the power receiver communicates with the power transmitter and provides its required parameters and receive a response from the transmitter which is translated to identify if charging is accepted or rejected). 
PARK and VAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK with that of VAN such that the power transmitting and the power receiving device communicate to determine charging parameters for the benefit of increasing the charging efficiency by using the recommended device charging. 
However PARK and VAN do not disclose identifying whether the permission information included in the first control signal indicates that a class of the wireless power transmitter does not 
BAARMAN discloses a wireless charging system comprising a power receiving device comprising a controller (See Fig.5, Item#524, discloses a secondary device controller) configured to: receive, via the communication interface, a first control signal, including permission information indicating a reason that charging the wireless power receiver is denied based on the received first control signal, identify whether the permission information included in the first control signal indicates that a class of the wireless power transmitter does not support the wireless power receiver (See Fig. 4.87, discloses the secondary device displaying a message indicating the reason why charging may not per performed, the reason is that the device class requiring 65 Watts is not supported by the charger which can only provide 5 Watts).
PARK, VAN and BAARMAN are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PARK and VAN with that of BAARMAN by displaying to the user the charging rejection reason when the power transmission does not support the receiving device class for the benefit of alerting the user to the need of finding another compatible charger.
As per claims 5 and 11, PARK, VAN and BAARMAN disclose the wireless power receiver of claims 1 and  7 as discussed above, wherein the permission information comprises a bit value corresponding to a descriptive reason related to the permission information (See VAN, Par.108, 
As per claims 6 and 12, PARK, VAN and BAARMAN disclose the wireless power receiver of claims 1 and 7 as discussed above, wherein the first control signal comprises a Power Receiving Unit (PRU) control signal (See Fig.3, Item labeled “PS” discloses a power signal received by the power receiving device, the signal comprising either a permission or rejection of charging and See Pars.122-126, disclose the power receiver communicates with the power transmitter and provides its required parameters and receive a response from the transmitter which is translated to identify if charging is accepted or rejected).
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot in view of the new grounds of rejection. Applicant argued that PARK, LEE and PORWAL do not disclose “…identifying whether the permission information included in the first control signal indicates that a class of the wireless power transmitter does not support the wireless power receiver; and based on the permission information, displaying a message indicating that the wireless power transmitter does not support charging of the wireless power receiver.” Even though the examiner disagrees with the applicant and explains that PARK, LEE and PORWAL disclose that compatibility issues are detected and sent to the receiver indicating that the receiving device is incompatible, the examiner has however provided the references of VAN and 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859